PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/741,545
Filing Date: 3 Jan 2018
Appellant(s): JOUY et al.



__________________
Steven B. Chang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 8th, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 8th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Rejection of claims 1-2 and 4-11 under 35 USC 103 as being unpatentable over Lagueux in view of Hocker
The Appellant argues the Examiner erred in finding that the teachings of Lagueux and Hocker render obvious the assembly in claim 1. The Appellant further argues it would not be obvious to modify the grooves 66 of Lagueux to reach the claimed invention, because “the grooves 66 increase the surface area of the pads 44 […] the thickness of the pads is important for enhancing thermal inertia […] if the grooves 66 of Lagueux were modified to reach the claimed invention, there would be less material between the grooves and the global thermal inertia of the pads 44 would therefore be lower”. It is not clear that modifying the grooves of Lagueux would actually reduce the amount of material in the pads. Depending on the groove structure, the resulting assembly of Lagueux as modified by Hocker could have even more material than Lagueux alone. Even if Lagueux as modified by Hocker would change the thermal inertia of the pads, it would not render Lagueux unsatisfactory for its intended purpose, nor would it change the principle of operation. The combination would still achieve the purpose of blade tip control. Changing the amount of material in the pads is not so critical to the function of Lagueux that the casing could not still expand and contract in response to temperature change. The resulting structure would still have a coefficient of thermal expansion controllable by material selection and geometry. Appellant has not explained how Lagueux as modified by Hocker would be incapable of functioning beyond speculating that a thermal inertia might be changed. As it is not clear that Appellant’s technical argument is correct regarding the modified pads having “less material” or being rendered unsuitable and Appellant has not supported this supposition with adequate evidence (MPEP §2145 “arguments of counsel cannot take the place of factually supported objective evidence”) the Examiner asserts that the rejection should be maintained.

The Appellant further argues “centering impingement openings over troughs or channels is not a teaching of Hocker, which is silent regarding such feature”. The Appellant disregards paragraph [0028] of Hocker, cited in the Final Rejection from March 8th, 2021, where Hocker discusses the benefits of placing an impingement jet over each trough. The Appellant further argues that the benefits of Hocker are somehow solely related to the variable thickness imparted on the casing wall by the troughs. This argument is not persuasive due to the explicit benefits taught by Hocker in paragraph [0028]. 
The Appellant further argues regarding claim 5 that Hocker only teaches a ratio of jet distance to jet diameter is 0.1 to 4, and thus there is no teaching in Hocker that a radial distance between a bottom of each of the axial grooves and the radially annular wall of the annular duct lies in a range of three to five times a radial depth of each of the axial grooves. The Examiner has already taken the position that Hocker does not explicitly teach the claimed range. However, Hocker teaches in Figs. 1, 2a-2c and Paragraphs [0029-0034, 0041] the depth of the troughs can be selected to influence the heat flow to be constant throughout the entire surface. Furthermore, Hocker teaches the diameter of the trough cross section can be increased to make smaller spaces between troughs. This has production-related advantages and can lead to a shallower trough. Hocker further teaches at Paragraph [0046] the distance between the bottom of the troughs and the radially inner annular wall of the duct (element 25 in Fig. 1) is controlled as a ratio with the diameter of the impingement jets to prevent adjacent jets from disturbing cooling flow. Thus, Hocker recognizes both the depth of the troughs and the distance from the bottom of the troughs to the radially inner wall of the duct, and thus a ratio of the two together, to be a result 
The Appellant lastly argues regarding claim 10 that it would not be a mere design choice to modify Lagueux and Hocker to reach the claimed invention, as the claimed minimum centerline distance between the openings is for a specific annular duct. As stated in the Final Rejection from March 8th, 2021, the claimed minimum centerline distance lacks criticality in Appellant’s specification. Page 6 lines 6-9 of Appellant’s specification note that the number of cooling openings can be increased while complying with a minimum centerline distance. There is no reasoning given for the selection of 1.6mm as such a minimum centerline distance.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745            

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.